Concueeing Opinion.
Ross, J.
The learned counsel for appellant earnestly insist that the complaint in this case proceeds upon the theory that the decedent, Manifee, was in the pump house at the time of receiving the injuries which resulted in his death, by the invitation of appellant, and that the motion to make the complaint more specific, by setting out in detail what constituted the invitation relied on, should have been sustained.
As to whether or not the decedent was at the time he was injured in the pump house by the invitation of appellant is, I think, an inference of law to be drawn by the court from stated facts, and not an inference of fact to be drawn by a jury from the evidence. It is the law that determines what amounts to an invitation; hence, to aver that the decedent was in the pump house by the *500invitation of appellant amounts to nothing more than the statement of the pleader’s conclusion. When the facts relied upon as constituting an invitation have been pleaded, the court then determines whether or not in law they constitute an invitation.
Without further elaboration upon this question, it is sufficient, as I view the allegations of the complaint, to-say that it proceeds upon the theory that the decedent, at the time he was in the pump house and was injured, was, as appellee alleges, ‘ ‘ engaged in the repair of the-roadbed and tracks of said defendant (appellant) and. in the line and discharge of his duty.” If the pump-house wasuthe place where his contract of employment required him to perform his duties, then appellant was bound to see that it was reasonably safe for that purpose. The rules of pleading, however, require that one suing to recover for an injury received must allege such facts as show a duty owing from the wrong-doer to the wronged. If the relation of master and servant existed between them it arose by reason of a contract having been entered into; for the relation of master and servant can arise only out of a contract, express or implied, between the master on the one hand and the servant on the other. “The relation of master and servant is one of contract” (Cooley Torts 42), and that contract determines the duty owing. A duty must be shown, for to merely allege that the relationship of master and servant exists does not show either what the servant has contracted to do for the master, or what duty the master owes to the servant. The master is not bound to do anything except that which he contracts to do for the protection of his servant, and unless the master has imposed upon himself or assumed special duties for the benefit of the servant, by the contract of employment, the law says his duty is fulfilled when he has furnished the *501servant with a reasonably safe place in which, and reasonably safe machinery with which, to work. This is the duty implied by the law as having entered into the contract of employment. If more onerous duties are imposed it is because the contract of employment specially exacts them. The vital question to be considered, therefore, is: Was the decedent rightfully in' the pump house ?
It must he conceded that if he was rightfully in the pump house it was because under his contract of employment the appellant agreed to, and did, provide that as a place where he should go to perform the duties which he undertook to perform. Upon no other hypothesis could he have been there rightfully?
A part of the duties which he was required to perform under his contract of employment “was to unload coal for the pump house, and to unload sand to he dried in the pump house.” None of his duties, so far as the verdict shows, required him to go into the pump house at all. If he went there it was not because his duties required him to do so.
It also appears that at noontime each day for thirty minutes the employment ceased and the decedent used the interval to eat his dinner; but did the appellant contract to furnish him a place in which to eat his dinner where he would he sheltered from the storm and where he could make himself comfortable while eating ? If it did, and the pump house was the place which it provided, then it owed the deceased the duty of seeing that the place so provided was reasonably safe for the purpose intended.
I am unable to clearly understand what my colleague who wrote the main opinion means when he says: ‘‘ When, as in this case, so brief an interval is allowed the employe in which to eat his dinner that he cannot *502leave the premises of his employer for that purpose his act in eating his dinner on the premises is an incident to the service.”
Is the language quoted intended as implying that during the thirty minutes allowed at midday the decedent was performing his duty to appellant which he agreed to perform under his contract of employment? If that is the meaning to be attached to the language used I must at once dissent from the proposition, for it is evident that when the noon hour arrived the decedent’s duty to appellant ceased and appellant’s duty to decedent, except the duty to permit him to depart in safety, ended.
Is it meant to imply that because the time allowed was too short to permit the decedent to go to his home, several miles distant, eat his dinner and return in time to begin work- at the usual hour designated for that purpose, therefore his employment continued whether he was in the discharge of his duties or not ?
If the duty of a master to his servant is not to depend upon the contract of employment entered into between them, but upon what a jury shall determine they should have contracted for, then it is right to say that because the jury find that the deceased could not go home to eat his dinner in the limited time allowed him, “his act in eating his dinner on the premises is an incident to the service. ” The law does not infer that by the contract of employment the master agrees to allow the servant time to eat his dinner. If it did it must also infer that the master must give the servant time enough to go to his home for that purpose and return to his work. Does the law assume to say that pai’ties shall enter into such contracts only as will admit of the eating of a meal at midday by the servant ? I take it thafc parties may contract that the servant shall work from *503seven o’clock in the morning until five o’clock in the evening without any intermission, and that the law will uphold and enforce the contract. If that be true, then the fact that • an intermission of thirty minutes in the middle of the day is allowed the servant by his contract does not impose upon the master the duty of furnishing the servant a place in which to eat. Suppose the jury had found that the place where the deceased was compelled to work wás so far from his home that the time allowed between the quitting hour at night and the hour for resumption of work in the morning was so short that the deceased could not go home and get the sleep which nature required that he should have, and that for that reason he slept in the pump house, as well might this court say: That so brief an interval was alloioed the employe in which to sleep that he could not go to his home and get his needed rest, hence his act in remaining on the premises and sleeping in the pump house was an act incident to the service.
Of course if the contract of the parties does not control and we are to hold that it is the province of the jury to make such a contract as they may conclude the parties should have made, then it is proper for them to decide as a question of fact that because the interval of thirty minutes was too short to permit him to go to his home, eat his dinner and return in time to resume his work at the regular hour, his act in eating his dinner on the premises-was an incident to the service. If this is within the province of the jury then it is also their right to determine whether or not it was the duty of appellant to furnish the decedent with a comfortable place in which to eat and if need be a place to sleep. Incidents to service are such only as are embraced within the contract of employment and if not expressly defined therein are such as the law implies and not what a jury *504may infer. In this instance, to say that his act in eating his dinner, on the premises was an incident to the services, is to say that the contract of employment was that he should eat his dinner there, and if the jury are to he allowed to determine whether, because the time for eating was too short to permit him to go to his home where he could eat in comfort, sheltered from the storm and beside a warm fire, that his going into the pump house “was an incident to his service” or “an implied invitation to go there, ” then it is because appellant undertook and agreed to furnish him a place where he could eat his dinner. I am unable to see what the length of the interval allowed for the noonday meal has to do with the question of appellant’s duty to the deceased. To my mind it can make no difference in determining the legal duty owing from- appellant to the deceased whether the time allowed was thirty minutes or two hours, or whether he lived ten rods away from the railroad or ten miles. If the duty depends upon the distance the employe lives away from his place of work and the time allowed him to go there to eat, the same duty would not be owing to all employed in the same work, for some living but ten or- fifteen rods from the railroad would have ample time to go home and eat their dinners in thirty minutes, while others living ten miles away could not do so in two hours. The question of time, whether long or short, has nothing to do with determining appellant’s duty. The only question is: What was the contract between the parties, and was it appellant’s legal duty under that contract to furnish bim a place to eat his dinner, or even to permit him to go into the pump house for that purpose ? Unless a duty was owing from appellant to appellee, the neglect of which resulted in his injury, there is no right of recovery.
“It is essential to the successful maintenance of an *505action of negligence to show the existence of a duty on the part of the defendant to the plaintiff, and a loss suffered as a direct consequence of the breach of such duty.” Roberts, Duty and Liability of Employers, 22.
There can be no case of the negligent injury of one person by another in the absence of a legal duty due from the person inflicting the injury to the person on whom it is inflicted.
“The first requisite in establishing negligence is to show the existence of the duty which it is supposed has not been performed.” Cooley Torts, section 659.
The relation of master and servant being contractual, the liability of the master to the servant is co-extensive with the contract of employment, and does not extend beyond it.
In Wright v. Rawson, 52 Iowa 329, which was an action by the servant against the master to recover damages for personal injuries received after leaving his usual place of work, and while visiting the other workmen, which was customary, the court says:
“In order to establish liability of defendant, it must be made to appear that the intestate was in the defendant’s employment and in the proper discharge of duty, and that he did not voluntarily seek a place of danger. It cannot be claimed that the defendant would be hable if the intestate had been a visitor to the mines, or had left his proper place and sought the dangerous room without thereby serving defendant or discharging any duty of his employment. When the accident happened it clearly appears that the intestate was not engaged in mining, which was his employment; that his proper place was not in the room where he was injured, but, on the contrary, he was a visitor there for his own pleasure or amusement. The intestate, not being engaged in his employment, was in the same position as a *506visitor to the mine. An. employe having voluntarily put himself in danger, he cannot recover. Doggett v. III. Cent. R. R. Co., 34 Iowa 284. The custom of miners to visit their fellow-workmen and the acquiescence of the defendant in such custom cannot be regarded as an invitation for the workmen to leave their proper places and frequent dangerous parts of the mine at the risk of defendant.”
Filed November 6, 1895.
The relation of master and servant exists only when the person sought to be charged as master has the right of control over the person whom it is sought to show was a servant at the time when the injury happened. “He must, at the time, have had the right to direct the action of the servant, and to accept or reject its, rendition.” Woods, Master and Servant, section 306.
If the relation of master and servant did not exist at the time the decedent went into the pump house and was injured, and in this case it cannot well be contended that such relation did exist, then he was a mere licensee and went there at his own risk, enjoying the license subject to its concomitant perils. The appellant was not bound to keep its pump house in a safe and suitable condition for those who might go in there solely for their own convenience or pleasure. The law imposes no such duty upon it. I deem it unnecessary to cite authorities to sustain this proposition, for it is so well settled that no court has attempted to controvert it.
With these observations I concur in the result reached in the opinion of Judge Davis, and would add that under the facts found by the jury the appellee would not be entitled to recover upon any theory.